Citation Nr: 0605424	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-20 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether VA compensation benefits awarded under the provisions 
of 38 U.S.C.A. § 1151 should be offset by the entire amount 
of a $500,000 settlement under the Federal Tort Claims Act 
(FTCA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision of the Department of 
Veterans Affairs (VA) Hartford, Connecticut Regional Office 
(RO).  The veteran testified at a hearing before Hearing 
Officers at the RO in October 2001 and May 2004.  The Board 
remanded the case in February 2005 for additional development 
of the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In August 2004, the veteran testified at a hearing in 
Washington, D.C. before a Veterans Law Judge who is no longer 
employed by the Board.  In October 2005, he was advised by 
the Board that he was entitled to another Board hearing.  In 
December 2005, the veteran indicated that he wanted to attend 
a videoconference hearing before a Veterans Law Judge at the 
RO.  The case must be remanded to afford the veteran the 
requested hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.700 (2005).

Accordingly, this case must be REMANDED for the following 
action:

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

